                    I



AO 458 (Rev 06/09) Appearance of Counsel


                                    UNITED STATES DISTRICT COURT
                                                           for the




                                                              )
                                                              )
                                                              )      Case No.
                                                              )
                           Defendant                          )

                                             APPEARANCE OF COUNSEL

To:      The clerk of court and all parties of record

         I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:
                        \~ ~ y ~/V"         ~/-} T::-/V


Date:



                                                                                    Printed name and bar number




                                                                          ·                   Address             •I

                                                                       p"'1 r,C t. 5r: +\ Q..S rJ \ v' \ ~ V           r-' ~

                                                                         d-12 - 11         E-~ail~d~     ~   \    I
                                                                                          Telephone number



                                                                                            FAX number
